Citation Nr: 1442162	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a disability manifested by vision loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lung disability, to include bronchitis; and if so, whether the criteria for service connection are met.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for gastroesophageal reflux disease; and if so, whether the criteria for service connection are met.

7.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to Dependent's Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005, including combat service in Iraq, and his decorations include the Combat Infantryman Badge; and had prior periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard, including a period of ACDUTRA from February 1988 to June 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that, in pertinent part, denied service connection for bilateral hearing loss disability, for tinnitus, for sleep apnea, for vision loss, for a lung disability to include bronchitis, and for gastroesophageal reflux disease; and denied an increased disability rating for PTSD, denied entitlement to a TDIU, and denied entitlement to DEA benefits under 38 U.S.C.A. ch. 35.  The Veteran timely appealed.

The record reflects that the Veteran failed to appear for a video conference hearing scheduled in August 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2013).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of service connection for bilateral hearing loss disability, tinnitus, sleep apnea, gastroesophageal reflux disease and for small airway disease are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  A disability manifested by vision loss was not exhibited in service and is not otherwise related to active duty; the Veteran does not have an undiagnosed illness, characterized by vision loss. 

3.  Throughout the rating period, the Veteran's PTSD has been manifested by symptoms such as near-continuous panic or anxiety affecting ability to function independently, appropriately, and effectively; social isolation; and irritability-all resulting in occupational and social impairment with deficiencies in work, family relationships, judgment, thinking, and mood.

4.  The Veteran has not worked since November 2009; his level of education is not reported.  He last worked as a welder. 

5.  Service connection is in effect for PTSD, now rated as 70 percent disabling.
 
6.  The Veteran's service-connected PTSD is shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment; and is permanent in nature, and reasonably certain to continue throughout his lifetime. 

7.  In a February 2007 rating decision, the RO denied service connection for gastroesophageal reflux disease and for small airway disease.  The Veteran did not appeal within one year of being notified.

8.  Evidence associated with the claims file since the February 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for gastroesophageal reflux disease and for small airway disease; and raises a reasonable possibility of substantiating each of the claims.  


CONCLUSIONS OF LAW

1.  A disability manifested by vision loss, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§  1110, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  Throughout the rating period, the criteria for a 70 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2013).

4.  Basic eligibility for dependent's educational assistance under Chapter 35, Title 38, United States Code, is established. 38 U.S.C.A. §§ 3501, 5113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.807 (2013).
5.  The evidence received since the RO's February 2007 denial is new and material; and the claim for service connection for gastroesophageal reflux disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The evidence received since the RO's February 2007 denial is new and material; and the claim for service connection for small airway disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through March 2009 and February 2010 letters, the RO notified the Veteran of elements of a service connection claim, elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO's attempt to obtain the Veteran's service treatment records for his initial period of ACDUTRA in 1988 was unsuccessful; further attempts to find such records would be futile.  The Veteran has submitted copies of some treatment records from 1988, and additional statements to support his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

The RO has obtained copies of available service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In view of the Board's favorable decision in this appeal for reopening the claims for service connection for gastroesophageal reflux disease and for small airway disease, further assistance is unnecessary to aid the Veteran in substantiating each of those claims.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving skin; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in Southwest Asia from November 2004 to October 2005; and receipt of the Iraq Campaign Medal, and the Global War on Terrorism Service Medal.  These medals generally indicate service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013)).

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

The Veteran contends that he has significant vision loss as a result of wearing night vision goggles for extensive periods in Iraq.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.

Furthermore, this is a claim where service treatment records for the Veteran's initial  period of ACDUTRA are not available.  The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").  

Service treatment records that pertain to the Veteran's active service in Kuwait and Iraq do not reflect any findings or complaints of vision problems or an eye disability.  The Board notes that no disability of either eye was found at the time of the Veteran's separation examination in November 2005.

There is no evidence of eye disease causing damage to the optic nerve that was manifested to a compensable degree within the first post-service year, to warrant service connection for an eye disability on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The report of a November 2006 VA general medical examination shows no symptoms of eye disease.  Ocular examination revealed normal reaction of each pupil to light and accommodation.  Visual acuity was normal, and visual fields were grossly normal.  Extra-ocular muscles were normal.  Fundus and lacrimation were normal, and there was no discharge.  No eye disease was found.

VA treatment records show that the Veteran was measured for eyeglasses in February 2009.  The assessment at that time was refractive error.

In this regard, the Board notes that under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  As the current assessment is refractive error, this condition is not a "disease" or "injury" for the purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).

Moreover, a VA physician attributed the Veteran's vision loss to a known clinical diagnosis of refractive error.  Thus, a disability manifested by vision loss cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

For purposes of direct service connection, the evidence, including the service separation examination, does not show that any eye disability was present in active service.  While the Veteran contends that his vision loss was caused by wearing night vision goggles, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying vision changes, or to identify that an eye disease is related to active service.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by vision loss.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

A.  PTSD

Service connection has been established for PTSD.  The Veteran's PTSD is rated as 50 percent disabling under Diagnostic Code 9411. The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD, depression, and anxiety.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

The report of a November 2006 VA examination reflects moderate impairment from an occupational viewpoint due to concentration deficits and exaggerated startle response, and severe impairment in social functioning due to isolation and irritable outbursts resulting in possible dissolution of significant relationships in his life.  A global assessment of functioning (GAF) score of 41 was assigned.  Prognosis for improvement was considered as extremely guarded, although the Veteran had not yet begun treatment specifically for PTSD.

PTSD symptoms endorsed by the Veteran in January 2007 include sleep disturbance, and only getting three-to-four hours of sleep per night; nightmares occurring approximately four-to-five times weekly, and centered around his being at the scene where soldiers were trapped in a burning Humvee; crowd avoidance, and feeling panicky when strangers were around; hyperstartle response and hyperviligence, and carrying a weapon when going outside at night; anger management issues, and difficulty concentrating at work; and loss of interest in activities he used to enjoy, and isolating from old friends.  A GAF score of 54 was assigned.

During the December 2008 VA examination, the Veteran reported being married a week ago, and now having a step-son and being very happy and in a good relationship with both his wife and step-son.  He reported a need to "get back into life" and that he started going out more about one year ago.  He reported eating dinner with his wife's parents, and enjoying various outings with his wife.  The Veteran reported difficulty sleeping as one of his major problems.  He reported having nightmares every night and intrusive thoughts several times each week, which had not gotten any better.  The examiner noted that the Veteran had increased his socialization and outside activities a great deal, and was doing much better in this regard.  A GAF score of 55 was assigned.  Prognosis for improvement was fair.

In February 2009, the Veteran reported that he had been fighting mood swings and irritability, and that these were interfering with his relationships at home.  The Veteran no longer wished to be around people or public places, and he avoided activities.  The Veteran also noted that he and his wife separated in January 2009, due to his PTSD symptoms.  His wife reportedly felt that she could not live with him the way he was behaving.  Records show that the Veteran's medications were adjusted as clinically appropriate, and to allow the Veteran to concentrate while on the job.  A GAF score of 45 was assigned.

During an April 2009 VA examination, the Veteran reported that his insomnia and anger bothered him the most and that he could not "control [his] anger any longer."  He reported problems at work; and reported that he could not sleep, and he was tired at work.  He reported being irritable and being in verbal fights with his co-workers.  The Veteran reported having a flashback of an improvised explosive device (IED) going off while at work, approximately once or twice monthly, and that he hit the floor.  He reportedly lost approximately four-to-five days a month from work because of his PTSD symptoms.  PTSD symptoms endorsed by the Veteran at the time included anxious mood and feeling "on edge all the time," panic attacks occurring two-to-three times weekly, and mood swings.  The Veteran also reported hearing his own voice telling him to hurt people.  He reported seeing insurgents in his sleep, and sometimes on his way to work.    He endorsed a feeling that people were trying to put thoughts in his head, or to take thoughts out since his return from Iraq.

The April 2009 examiner found that the Veteran met the criteria for a diagnosis of major depressive disorder, which was felt to be directly related to his PTSD; and that, since last examined, the Veteran's psychosocial and occupational functional was poor.  The examiner found moderate-to-severe impairment from an occupational point of view, and moderate-to-severe impairment from a social functioning viewpoint.  A GAF score of 45 was assigned.

In November 2009, a VA physician who evaluated the Veteran in person for medication management of his PTSD, noted that the Veteran continued to suffer from significant PTSD symptoms-including irritability, sleep disturbances, hyperarousal, avoidance, and numbing symptoms.  The Veteran endorsed symptoms of intrusive recollections, with attempts at alleviation by avoidance behavior.  He suffered from emotional numbing and estrangement, and did not socialize and had very limited contact with even his immediate family.  The Veteran's social functioning was severely impaired as a result of his PTSD.  Mental status examination revealed inattentiveness consistent with concentration difficulties; affect revealing dysphoria and anxiety; and psychomotor agitation, as well as irritability.  The VA physician indicated that the Veteran's prognosis for improvement was poor, and that he was currently stabilized on medications to prevent hospitalization.  The VA physician opined that the Veteran was totally and permanently disabled and unemployable as a result of his PTSD, secondary to his active service.

VA treatment records, dated in April 2010, show that the Veteran resided with some friends part of the time, and with his parents part of the time.  He reported that his moodiness and anxiety and his anger have greatly affected his marriage and employability.  The Veteran reported panic feelings as an everyday occurrence.  He did not sleep well, which made it very difficult to perform his duties during the day; and he felt paranoid around co-workers and harbored a fear of harming himself or someone else by having to operate heavy machinery where he worked.  The Veteran reportedly stopped working in November 2009.  The physician also noted that the Veteran's sleeplessness and flashbacks made him ineffective for concentrating on tasks during the day, but that the Veteran was willing to try treatment.  

The Veteran underwent another VA examination in January 2013.  The VA examiner noted that the Veteran's currently assigned GAF score was 60; and was reflective of symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's symptoms were best characterized as causing him occupational and social impairment with reduced reliability and productivity.  The examiner noted that the only worsening symptoms were anxiety and depression, and that the current increase in severity was not due to the Veteran's active service.  In this regard, the examiner noted that the Veteran mentioned increased anxiety and depression due to "losing [his] wife, [his] house, [his] car."  The examiner also indicated that the Veteran's psychiatric symptoms could improve if the Veteran was motivated to seek treatment on a regular basis.

VA treatment records, dated in February 2014, show reported symptoms of nightmares, intrusive thoughts, hyperstartle, hypervigilance, avoidance, and isolation.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, GAF scores ranging from 41 to 60 have been assigned by VA examiners throughout the years.  Ranges from 41 to 50 indicate serious symptoms of PTSD and depression (e.g., severe obsessional rituals); and are indicative of serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Ranges from 51 to 60 indicate moderate symptoms (e.g., occasional panic attacks); and are indicative of moderate impairment in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that the most recent GAF score of 60 assigned by the January 2013 examiner did not take into account the Veteran's increased symptoms of anxiety and depression, although prior examiners have considered these symptoms as directly related to the Veteran's PTSD.  While the Veteran has not displayed obsessional rituals which interfere with routine activities, examiners have recognized that the Veteran liked to have things placed in a particular order and that he had panic attacks and felt "on edge" all the time.  His medications were regularly monitored and adjusted to prevent hospitalization.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, throughout the appeal, the evidence demonstrates social isolation and irritability, and near-continuous panic and anxiety affecting the Veteran's ability to function in a work-like setting.  Deficiencies in most areas such as work, family relationships, thinking or mood have been demonstrated.  Hence, the greater weight of the evidence demonstrates that it is to a degree as contemplated by a 70 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 70 percent rating.
  
The Veteran has not exhibited inappropriate behavior.  There is no objective evidence of disorientation.  The actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of no more than a 70 percent disability evaluation.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for an anxiety disorder alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Hence, the Board finds that the evidence is in favor of a 70 percent, but no higher, disability rating for PTSD.

B. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran reportedly worked as an assembly worker in various factories from 1994 to 2001, and as a welder from 2002 to 2009.  He stopped working in 2009.  His level of education and any additional training are not indicated.

Service connection is currently in effect for PTSD, now rated as 70 percent disabling.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining question, then, is whether the Veteran's service-connected PTSD renders him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Social Security records, received in 2013, show that the Veteran's disability began in November 2009; and that the primary diagnosis was anxiety-related disorders.

In January 2010, the Veteran filed a claim for TDIU benefits; and he asserted that he was unemployable due to his service-connected PTSD.  He contended that a VA physician found him unemployable due to his PTSD in November 2009.  Records in the claims file reflect that the Veteran had sleep impairment, which caused him to tire and to have difficulty concentrating on the job during the day.  He reportedly was on the verge of losing his job when the VA physician told him that he was unemployable.  The Veteran then stopped working.  To this extent, the Veteran's contentions are of some probative value.  Records reveal that the Veteran reportedly saw insurgents in his sleep, as well as some times on his way to work; and that he also had flashbacks during the day.  Significantly, the Board finds that the Veteran's complaints of severe PTSD impairment have been corroborated by the April 2009 VA examiner's finding that the Veteran's occupational functioning was poor.  

In July 2011, the Veteran reported that he was not able to work; and that he was not able to concentrate or to be reliable on the job.  He also contended that his relationship with co-workers and supervisors would be "very severe if at all possible."  As noted above, the Veteran felt paranoid around co-workers and harbored a fear of harming himself or someone else by having to operate heavy machinery at work.  Mental status examination in November 2009 revealed that the Veteran's inattentiveness was consistent with concentration difficulties.  Hence, a VA physician opined in November 2009 that the Veteran was totally and permanently disabled and unemployable as a result of his PTSD, secondary to his active service.
 
Another VA examiner in January 2013 opined that the Veteran's PTSD did not prevent him from obtaining or maintaining substantially gainful employment.  In support of the opinion, the examiner indicated that there was no evidence of concentration or memory problems noted during the interview; and that the Veteran was able to recall certain dates.  He demonstrated an ability to read, follow instruction, and follow conversation, and ask intelligent and relevant questions.  The January 2013 examiner also indicated that the Veteran did not report any difficulties at work; and had stated that he was not fired from his last job, but that he "left on [his] own." 

As noted above, the report of the January 2013 VA examination reflects a finding of occupational and social impairment with reduced reliability and productivity due to the service-connected PTSD.  Total occupational impairment was not found.

Likewise, as noted above, the April 2009 VA examiner found that the Veteran's occupational functioning was poor.  A VA physician in November 2009 indicated that the Veteran's social functioning was severely impaired as a result of his PTSD.  Taken together, the Board finds that symptoms of the Veteran's PTSD render him incapable of maintaining any kind of gainful employment.

The Board has considered the Veteran's statements, and also finds the April 2009 VA examiner and the November 2009 VA physician's opinion that the Veteran's PTSD has been managed with medications to prevent hospitalization, and makes the Veteran unable to work, to be somewhat probative-although the January 2013 examiner acknowledged some improvement in symptoms with treatment.  While the January 2013 VA examiner appears to indicate that the Veteran could perform work, that examiner did not consider the impact of the Veteran's depressive disorder, which has been attributed to his PTSD; nor did that examiner acknowledge the Veteran's longstanding difficulties at work due to his PTSD symptoms.

Resolving any doubt in favor of the Veteran, the overall evidence strongly suggests that the Veteran is unable to obtain or maintain gainful employment.  Hence, TDIU benefits are awarded.  38 U.S.C.A. § 5107(b).

IV.  Dependents' Educational Assistance

Dependents' educational assistance benefits under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a Veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the Veteran: (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power. 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As pertinent to this appeal, basic eligibility for DEA exists if the Veteran has a service-connected total disability that is permanent in nature. 38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341 (2013).

As noted above, a TDIU has been awarded because the Veteran is unable to obtain or maintain gainful employment as a result of his service-connected PTSD.  A VA physician opined in November 2009 that the Veteran was totally and permanently disabled and unemployable as a result of his PTSD.  From these facts, the Board reasonably infers that the disability is permanent in nature, and reasonably certain to continue throughout his lifetime.  Under these circumstances, the Veteran meets the basic eligibility requirements; hence, his appeal is granted.

V.  Petition to Reopen Claims for Service Connection 

The RO originally denied service connection for gastroesophageal reflux disease (claimed as acid reflux) and for small airway disease (claimed as lungs, bronchitis) in February 2007 on the basis that each of the conditions pre-existed the Veteran's period of active service, and there was no evidence that each of the conditions permanently worsened as a result of active service.

The evidence of record at the time of the last denial of the claims included some of the Veteran's National Guard records, his service treatment records, VA treatment records, private treatment records, reports of VA examinations in November 2006, and a December 2006 VA addendum.  

Regarding the Veteran's gastroesophageal reflux disease, National Guard records show that he completed a "Report of Medical History" in March 1992; and reported stomach, liver, or intestinal trouble.  The examiner noted a history of esophagitis and that medications were prescribed by a gastrologist.  On a "Report of Medical History" completed in July 1998, the Veteran reported frequent indigestion; the examiner noted gastroesophageal reflux disease.

The Veteran's service records show treatment for gastroesophageal reflux disease in June 2005.  A record of assessment at the time of the Veteran's separation from active service in November 2005 also notes gastroesophageal reflux disease.  

The report of a November 2006 VA examination reflects that the Veteran was referred to a specialist for evaluation of his gastrointestinal symptoms.  Records show the onset of gastroesophageal reflux disease approximately in 2000, prior to entry into active duty.  The Veteran also reported having irregular meals while on active duty which worsened his symptoms.  He reportedly was placed on certain medication, which continued throughout his active service.  He reported no history of ulcer or gastrointestinal bleed.

Regarding the Veteran's small airway disease, the Veteran's private records show that he was diagnosed and treated for asthmatic bronchitis in March 2003, prior to entering active service.

His service records show that he reported in March 2005 that he previously underwent treatment for bronchitis. The Veteran's Unit Commander also had noted in October 2005 that the Veteran had been subjected to continuous operation conditions and exposure to fumes, gases, fumes and dust of unknown origins, and to airborne pathogens. 

The report of a January 2007 VA examination reflects a diagnosis of small airways disease.  The Veteran reported a history of recurrent bronchitis with annual exacerbations, usually during cold damp weather.  X-rays taken in November 2006 had revealed no evidence of acute lung infiltrates or pulmonary edema.

Based on this evidence, the RO concluded that service connection was not warranted for either gastroesophageal reflux disease or for small airway disease based on aggravation of pre-existing conditions.

The present claims were initiated by the Veteran in December 2009.  VA may reopen and review claims that have been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether each of the claims has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes VA treatment records showing active problems of esophageal reflux in 2009, 2010, 2011, and 2013, and active problems of acute bronchitis in 2013 and 2014; National Guard personnel records and some treatment records; and statements of the Veteran.

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, ACDUTRA. With respect to time periods of INACDUTRA, service connection may only be granted for injury so incurred or aggravated, or for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.6 (2013) (emphasis added).

The Board notes that the Veteran's service personnel records reflect that his Army National Guard service was primarily INACDUTRA from 1988 to 2004 and from 2005 to 2008, except for the initial ACDUTRA in 1988 and the annual two week trainings and limited special work assignments.  These newly added service department records are not relevant to his claims for service connection for disabilities, to include gastroesophageal reflux disease or small airway disease, as they do not document treatment or otherwise reflect an injury in service.  Thus, 38 C.F.R. § 3.156(c) is not implicated.  Moreover, the National Guard records showing that the Veteran was treated for a cold during Army National Guard service is essentially duplicative of evidence already of record.

The Board also notes that the presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 1111, 1112; see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that a claimant who served in the National Guard was not entitled to the presumptions of sound condition and aggravation for ACDUTRA). 

Regarding the gastroesophageal reflux disease, the Veteran stated that his gastroesophageal reflux disease occurred or worsened in June 2005 when an improvised explosive device was hit near him; and was a direct result of his active service in Iraq.

Regarding the small airway disease, the Veteran stated that the condition of his lungs was a direct result of the toxic exposures documented by his Unit Commander during active service in Iraq.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show current manifestations of gastroesophageal reflux disease or small airway disease.  New evidence that is not cumulative and is related to the previous denial of the claims for service connection consists of the statements by the Veteran.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claims.

Hence, the Veteran's claims for service connection for gastroesophageal reflux disease and for small airway disease are reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of each of the Veteran's claims.


ORDER

Service connection for a disability manifested by vision loss is denied.

A 70 percent disability rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  

Basic eligibility for dependent's educational assistance under Chapter 35, Title 38, United States Code, is granted.

The application to reopen the previously denied claim of service connection for gastroesophageal reflux disease is granted.

The application to reopen the previously denied claim of service connection for small airway disease is granted.


REMAND

Records

The Veteran has indicated that hearing tests were performed while he was working at John Deere Power Products in Greenville, both before and after his active service.  The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records from 2000 to 2009.

The Veteran has also indicated that he underwent a sleep study in 2007 or in 2008.   The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records. 

It appears that the Veteran was scheduled for a sleep apnea evaluation at the Mountain Home VA Medical Center in May 2008; however, the report of the sleep evaluation is not of record.  VA is required to request these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The Veteran has indicated in March 1992 that he had received treatment for gastroesophageal reflux disease from Dr. Marsa.  The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Service Connection Claims

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Bilateral Hearing Loss and Tinnitus 

The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that he was exposed to acoustic trauma in combat from weapons, machine guns, and improvised explosive devices.  As such, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.

Records show that the Veteran underwent audiometric testing upon entry to ACDUTRA in February 1988.  The report of this testing reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

A statement of the Veteran's Unit Commander, dated in October 2005, also reflects that the Veteran was subjected to continuous operational conditions, and to "continuous loud noise exposure" greater than 85 decibels during his deployment to Kuwait and Iraq.
  
The Board notes that the results of a March 2010 VA audiology examination are not reliable and should not be used for rating purposes.  Records show that the Veteran again underwent a VA audiology examination in December 2013, for purposes of determining the nature and etiology of his hearing loss and tinnitus.  The examiner indicated that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.  The hearing test results were not considered valid for rating purposes.

Under these circumstances, the Board finds that the opinion of an ear, nose and 
throat physician as to the etiology of any diagnosed hearing loss disability and/or tinnitus would be helpful in resolving the claims.  See 38 U.S.C.A. § 5103A.  

Gastroesophageal reflux disease, and Small Airway Disease 
 
As detailed above, National Guard records and private treatment records have documented the existence of the Veteran's gastroesophageal reflux disease and his small airway disease, respectively, prior to his entry into active service in June 2004.

Aggravation may not be conceded where each of the disabilities underwent no increase in severity during service on the basis of all the evidence of record pertaining to manifestations of each disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Under these circumstances, the Board finds that an informed medical opinion is necessary to clarify whether the Veteran's gastroesophageal reflux disease and/or his small airway disease underwent a permanent increase in severity during active service or within the first post-service year.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to bilateral hearing loss and tinnitus from the Veteran's former employer (John Deere in Greenville), for treatment from 2000 to 2009; that pertain to sleep apnea from any facility identified by the Veteran, for treatment from 2007 to the present date; and that pertain to gastroesophageal reflux disease from Dr. Marsa, for treatment from 1988 to the present date; and associate them with the Veteran's claims file (physical or electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for bilateral hearing loss, tinnitus, gastroesophageal reflux disease, and small airway disease, dated from January 2014 to the present date; and VA treatment records for sleep apnea, dated from 2007 to the present date. 

3.  Afford the Veteran a VA examination by an ear, nose, and throat physician, to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss and tinnitus; and to obtain information as to the current nature and likely etiology of any current tinnitus and hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The ear, nose, and throat examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the ear, nose, and throat examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such tinnitus and hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include acoustic trauma in combat from weapons, machine guns, and improvised explosive devices, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  

The ear, nose, and throat examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran VA examination(s) to identify all current disability underlying the Veteran's current complaints of acid reflux, gastroesophageal reflux disease, acute bronchitis, and small airway disease; and to obtain opinions as to whether the Veteran's pre-existing gastrointestinal condition and pre-existing lung condition were aggravated by active service.

For each current disability identified, the examiner(s) should specify:  (a) Whether the disability pre-existed active service in June 2004; and if so, (b) whether the disability increased in severity in active service or within the first post-service year; if so, (c) whether such increase in severity represented the natural progress of the condition, or whether such increase was beyond the natural progress of the condition (representing a permanent worsening of the disability).  If in-service aggravation of a pre-existing disability is found, the examiner(s) should attempt to quantify the extent of additional disability resulting from the aggravation. 

All findings, along with the complete rationale for the conclusions reached, should be set forth in the examination report.  Note that the lack of documented treatment in active service does not diminish the credibility of the Veteran's statements that his gastrointestinal symptoms worsened following an explosion, and that he was exposed to toxic fumes and gases in active service.  Attention is invited to the June 2005 service treatment records, and to the Unit Commander's October 2005 statement.
 
The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


